 1
 2                                  UNITED STATES DISTRICT COURT
 3                                           DISTRICT OF NEVADA
 4
 5
 6    OLIVER BRUCE MORRIS,

 7                              Plaintiff,
 8
              v.
 9
      MICHAEL R. POMPEO, in his official Case No. 2:19-cv-00569-GMN-CWH
10    capacity as Secretary of State,
11                                                       SCHEDULING ORDER
                                Defendant.
12
13
14          Upon review of the parties Joint Status Report (ECF #17), the following schedule shall
15   be entered in this case:
16
            45 days after the Court resolves Plaintiff’s Motion to Supplement: Defendant’s
17
            dispositive motion is due;
18
19          45 days later: Plaintiff’s opposition and cross-dispositive motion are due;

20          30 days later: Defendant’s reply and opposition are due; and
21
            14 days later: Plaintiff’s reply is due.
22
23
24          IT IS SO ORDERED.

25
26                                                 ______________________________________
                                                   UNITED STATES MAGISTRATE JUDGE
27
                                                       DATED: July 29, 2019
28


                            Scheduling Order, Morris v. Pompeo, No. 19-0569
